The exception is overruled. It is clearly settled that where a husband dies after and interlocutory decree for and account, the wife surviving, becomes entitled to the amount that may be recovered by the final decree; indeed, the wife, surviving, is entitled, although the husband should not die until after final decree; for he does not actually *Page 198 
reduce the chose into possession by a judgment or final decree; that can only be done by execution or payment to the husband, and the legal effect given to a judgment or decree is to give the husband the benefit of taking, by survivorship, in case of the wife's death; Nanny v. Martin, 1 Eq. Ca. Ab., 68; McCauley v. Phillips, 4 Ves. Jun'r, 15.
PER CURIAM.                              Decree according to report. *Page 199 
(253)